ACCEPTED
                                                                                            05-17-00289-CR
                                                                                  FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                         5/21/2018 12:12 PM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                                 No. 05-17-00289-CR

                                                                           FILED IN
  LEONARD MORNES                          §         IN THE FIFTH5th
                                                                 DISTRICT
                                                                    COURT OF APPEALS
                                          §                       DALLAS, TEXAS
                                                              05/21/2018 12:12:56 PM
  V.                                      §         COURT OF APPEALS
                                                                     LISA MATZ
                                          §                            Clerk
  THE STATE OF TEXAS                      §         AT DALLAS, TEXAS

                 MOTION TO ACCEPT REPLY BRIEF TENDERED

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW Leonard Mornes, Appellant in the above entitled and numbered

cause, through appointed counsel on appeal, and moves this Court to accept Appellant’s

Reply Brief tendered on May 17, 2018.


                                           I.

       Appellant filed his Brief for Appellant on January 11, 2018. The State filed its

State’s Brief on April 4, 2018. Appellant’s Reply Brief was due April 25, 2018.

Appellant was not able to file his Reply Brief until May 17, 2018, due to conflicting

obligations of counsel including 46-page Brief for Appellant in Anthony Chiplin v. State,

Appeal No. 05-17-01052-CR, an appeal from a jury conviction with four points of error

on a record that was approximately 925 pages, filed on May 4, 2018; 24-page Brief for

Appellant in Tevin Ahere v. State, Appeal No. 05-17-00737-CR, with six points of error,

filed on May 11, 2018; and Reply Brief in Leonard Mornes v. State, Appeal No. 05-17-

00289-CR, with four points of error.
                                            II.

      The case is set for submission on May 30, 2018. Appellant and the State have

conferred regarding oral argument. Accordingly, Appellant has tendered this Reply Brief,

and will file a waiver contemporaneously with this motion.

                                           III.

      The undersigned attorney respectfully request for this Court to grant Appellant an

extension of 22 days to file the Brief for Appellant, which the State does not oppose

under the circumstances detailed above.


WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court will

accept Appellant’s Replhy Brief and consider it timely filed.


             Respectfully submitted,

             /s/ Christian T. Souza
             Christian T. Souza
             Assistant Public Defender
             State Bar No. 00785414 133 N. Riverfront Blvd.
             Dallas, TX 75207
             Tel. 214-653-3650
             (214) 653-3539 (fax)
             Christian.souza@dallascounty.org




                                            2
                               CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing motion was served on the Dallas
County Criminal District Attorney’s Office (Appellate Division), 133 N. Riverfront
Blvd., B-19, 10th Floor, Dallas, Texas, 75207, by electronic service or by e-Mail to
dcdaappeals@dallascounty.org.

      /s/ Christian T. Souza
      Christian T. Souza




                                           3